UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  v.                               16 Cr. 210 (KPF)

ROBERT BELL,                                           ORDER

                        Defendant.

KATHERINE POLK FAILLA, District Judge:

     The conference regarding Defendant Bell’s violation of supervised release

previously scheduled for January 8, 2020, is hereby ADJOURNED to

January 23, 2020, at 10:00 a.m.

      SO ORDERED.

Dated: December 23, 2019
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge
